DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Response to Amendment
2)	Applicant’s amendments to the claims filed 07/22/2022 are accepted. Claims 1-2 are amended; claims 4-20 are cancelled; and claims 21-23 are new.
Response to Arguments
3)	Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. None of Goyal et al. (U.S. PGPUB 20170354379), Kucklick et al. (U.S. PGPUB 20080172013), or Hahn (U.S. PGPUB 20130338480) were used to teach the newly amended claim language of “wherein a distal end of the first electrode is aligned with a distal end of the second electrode”.

Specification
4)	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites the limitation “wherein a first distal end of the first electrode is aligned with a distal end of the second electrode” in lines 11-12.
Claim Rejections - 35 USC § 103
5)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claims 1-3 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (U.S. PGPUB 20170354379), hereinafter Goyal, in view of Kucklick (U.S. PGPUB 20080172013), hereinafter Kucklick, in view of Leeflang et al. (U.S. PGPUB 20170259034), hereinafter Leeflang.
	Regarding claim 1, Goyal teaches a catheter system (as shown in Fig. 6) comprising:
	a catheter (Fig. 6; 200D) comprising:
		a catheter lumen (Fig. 6; 104B) comprising:
			a proximal end (end closest to Fig. 6; “124”);
			a distal end (end closest to Fig. 6; “218);
			an inner lumen surface (internal to Fig. 6; “402”); and
			an outer lumen surface (Fig. 6; 402); and
		a first electrode (Fig. 6; 602A) coupled to the catheter lumen [Paragraph 0052]; and
		a second electrode (Fig. 6; 602B) coupled to the catheter lumen [Paragraph 0052]; and
	a sensor (Fig. 6; 124) in communication with the first and second electrodes coupled to the catheter lumen [Paragraph 0053],
	wherein the distal end of the catheter lumen is inserted into a blood vessel of a patient (as this is not a method claim, Examiner interprets the distal end of the catheter lumen to be capable of being inserted into a blood vessel of a patient, as Figs. 3A-3B show the electrical characteristic of blood (“308”), and Goyal teaches that the sensor is capable of determining where the catheter system is dependent on said electrical characteristic [Paragraphs 0031, 0047]), and
		at least a portion of the first and second electrodes are embedded within a soft tissue of the patient adjacent the blood vessel (as this is not a method claim, Examiner interprets Goyal to be perfectly capable of meeting the claimed language of “at least a portion of the first and second electrodes are embedded within a soft tissue of the patient adjacent the blood vessel”, due to the first and second electrodes being spaced apart from the distal end of the catheter lumen).
	While Goyal teaches sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance [Paragraph 0031], Goyal does not teach wherein the first electrode is spaced apart from the distal end of the catheter, the second electrode is spaced apart from the distal end of the catheter, wherein a distal end of the first electrode is aligned with a distal end of the second electrode, the sensor is a drug sensor, the first and second electrodes are in communication with each other through the soft tissue of the patient between the first and second electrodes, and the drug sensor detects whether extravasation of a drug has occurred from the blood vessel into the soft tissue of the patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance. 
	Goyal further teaches the catheter system of Fig. 6 may have a first electrode (Fig. 6; 218) coupled to the catheter lumen (via intervening structure) and a second electrode (Fig. 6; 602B) coupled to the catheter lumen, wherein the first and second electrodes are in communication with each other through the soft tissue of the patient between the first and second electrodes [Paragraph 0053].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goyal to have the first and second electrodes be in communication with each other through the soft tissue of the patient, as taught by a different embodiment of Goyal. Doing so would be well-known in the art, as there is the capability to have two electrodes communicate with each other. Additionally, doing so would have allowed for a further detection of electrical characteristics between different electrodes of the catheter system [Paragraphs 0052-0053]. Further, Goyal teaches that “the above-described examples (or one or more aspects thereof) may be used in combination with each other. Other embodiments can be used, such as by on of ordinary skill in the art upon reviewing the above description) [Paragraph 0139].
	However, modified Goyal still does not teach wherein the first electrode is spaced apart from the distal end of the catheter, the second electrode is spaced apart from the distal end of the catheter, wherein a distal end of the first electrode is aligned with a distal end of the second electrode, the sensor is a drug sensor, and the drug sensor detects whether extravasation of a drug has occurred from the blood vessel into the soft tissue of the patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance. 
	Kucklick teaches a catheter system (as shown in Fig. 10) comprising: 
	a catheter (Fig. 10; 4);
	a drug sensor [Paragraph 0032], wherein the drug sensor detects whether extravasation of a drug has occurred from a blood vessel into a soft tissue of a patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance [Paragraph 0032].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Goyal to explicitly be a drug sensor, and wherein the drug sensor detects whether extravasation of a drug has occurred from the blood vessel into the soft tissue of the patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance, as taught by Kucklick. Kucklick teaches that it is well known to have a drug sensor detect whether extravasation of a drug has occurred from the blood vessel into the soft tissue of the patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance. Additionally, as Goyal teaches sensing a characteristic associated with the soft tissue of the patient, if extravasation of a drug were to occur in the catheter system of Goyal, the sensor would detect said extravasation, whether said sensor is explicitly titled a “drug sensor” or not (i.e., “drug sensor” is functional language), as the extravasation of the drug would change the sensed characteristic associated with soft tissue.
	However, Goyal in view of Kucklick still fails to teach wherein the first electrode is spaced apart from the distal end of the catheter, the second electrode is spaced apart from the distal end of the catheter, wherein a distal end of the first electrode is aligned with a distal end of the second electrode.
Leeflang teaches a catheter system (as shown in Fig. 6) comprising:
a catheter (Fig. 6; 210), the catheter comprising:
	a catheter lumen (Fig. 6; 242, 244) comprising:
a proximal end (Fig. 6, end opposite to 214);
a distal end (Fig. 6; 214);
an inner lumen surface (Fig. 6; 218a); and
an outer lumen surface (Fig. 6; outer surface of 242); and
a first electrode (Fig. 6; 238) coupled to the catheter lumen and spaced apart from the distal end of the catheter (as shown in Fig. 6); and
a second electrode (Fig. 6; 232 parallel across inner lumen surface from the first electrode) coupled to the catheter lumen and spaced apart from the distal end of the catheter (as shown in Fig. 6), wherein a distal end of the first electrode is aligned with a distal end of the second electrode (as shown in Fig. 6); and
	electronics [Paragraph 0071] in communication with the first and second electrodes coupled to the catheter lumen [Paragraph 0071].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goyal in view of Kucklick to have the first and second electrodes spaced apart from the distal end of the catheter, wherein a distal end of the first electrode is aligned with a distal end of the second electrode, as taught by Leeflang. Doing so would be a well-known configuration in the art, as taught by Leeflang.
	Regarding claim 2, Goyal in view of Kucklick in view of Leeflang teaches the catheter system of claim 1. However, Goyal in view of Kucklick in view of Leeflang fails to teach a catheter adapter coupled to the catheter, wherein the catheter adapter comprises an inner surface and an outer surface; a first attachment feature configured to electrically couple the drug sensor to the first electrode; and a second attachment feature configured to electrically couple the drug sensor to the second electrode, wherein the first attachment feature and the second attachment feature traverse between the inner surface of the catheter adapter and the outer surface of the catheter adapter.
	Goyal further teaches a catheter adapter (as shown in Annotated Fig. 1), wherein the catheter adapter comprises an inner surface and an outer surface (as shown in Annotated Fig. 1);
a first attachment feature (Fig. 1; 142) configured to electrically couple the drug sensor to a first electrode [Paragraph 0030]; and
	a second attachment feature (Fig. 1; 142) configured to electrically couple the drug sensor to a second electrode [Paragraph 0030], wherein the first attachment feature and the second attachment feature traverse between the inner surface of the catheter and the outer surface of the catheter adapter (Examiner interprets Goyal to meet the claimed limitation of “wherein the first attachment feature and the second attachment feature traverse between the inner surface of the catheter and the outer surface of the catheter adapter”, as the first and second attachment features are shown to connect to the first and second electrodes via internal to the catheter, and then extend outwards of the catheter to a circuit and indicator).

    PNG
    media_image1.png
    416
    568
    media_image1.png
    Greyscale

Annotated Fig. 1
	It would have been obvious to modify the catheter system of Goyal in view of Kucklick in view of Leeflang to explicitly teach a catheter adapter coupled to the catheter, wherein the catheter adapter comprises an inner surface and an outer surface; a first attachment feature configured to electrically couple the drug sensor to the first electrode, and a second attachment feature configured to electrically couple the drug sensor to the second electrode, wherein the first attachment feature and the second attachment feature traverse between the inner surface of the catheter adapter and the outer surface of the catheter adapter, as further taught by Goyal. Doing so would allow for communication between the drug sensor and the first and second electrodes, as well as allow for safe communication between the electrodes and a user indicator system. Additionally, Goyal teaches that “the above-described examples (or one or more aspects thereof) may be used in combination with each other. Other embodiments can be used, such as by on of ordinary skill in the art upon reviewing the above description) [Paragraph 0139].
	Regarding claim 3, Goyal in view of Kucklick in view of Leeflang teaches the catheter system of claim 1, wherein: 
	the first electrode comprises an electrically conductive material [Paragraph 0028] deposited on the outer lumen surface [Paragraph 0052]; and
	the second electrode comprises an electrically conductive material [Paragraph 0028] deposited on the lumen surface,
	wherein the first and second electrodes are spaced apart from each other along the outer lumen surface (as shown in Fig. 6).
	Regarding claim 21, Goyal in view of Kucklick in view of Leeflang teaches the catheter system of claim 1, wherein the distal end of the first electrode comprises a first portion (leading edge of 602A that is closest to 602B of Goyal), wherein the distal end of the second electrode comprises a second portion (leading edge of 602B that is closest to 602A of Goyal), wherein the first portion and the second portion extend towards each other (Examiner interprets “extend towards each other” to be broad, as any two objects that are adjacent one another could be considered to be extended towards each other), wherein the first portion is spaced apart from the second portion to create an electrode gap (as shown in Fig. 6).
	Regarding claim 22, Goyal in view of Kucklick in view of Leeflang teaches the catheter system of claim 21, wherein the first electrode proximal to the first portion is parallel to the second electrode proximal to the second portion (as shown in Fig. 6).
	Regarding claim 23, Goyal teaches a catheter system (as shown in Fig. 6) comprising:
	a catheter (Fig. 6; 200D) comprising:
		a catheter lumen (Fig. 6; 104B) comprising:
			a proximal end (end closest to Fig. 6; “124”);
			a distal end (end closest to Fig. 6; “218);
			an inner lumen surface (internal to Fig. 6; “402”); and
			an outer lumen surface (Fig. 6; 402); and
		a first electrode (Fig. 6; 602A) coupled to the catheter lumen [Paragraph 0052]; and
		a second electrode (Fig. 6; 602B) coupled to the catheter lumen [Paragraph 0052]; and
	a sensor (Fig. 6; 124) in communication with the first and second electrodes coupled to the catheter lumen [Paragraph 0053],
	wherein the distal end of the catheter lumen is inserted into a blood vessel of a patient (as this is not a method claim, Examiner interprets the distal end of the catheter lumen to be capable of being inserted into a blood vessel of a patient, as Figs. 3A-3B show the electrical characteristic of blood (“308”), and Goyal teaches that the sensor is capable of determining where the catheter system is dependent on said electrical characteristic [Paragraphs 0031, 0047]), and
		at least a portion of the first and second electrodes are embedded within a soft tissue of the patient adjacent the blood vessel (as this is not a method claim, Examiner interprets Goyal to be perfectly capable of meeting the claimed language of “at least a portion of the first and second electrodes are embedded within a soft tissue of the patient adjacent the blood vessel”, due to the first and second electrodes being spaced apart from the distal end of the catheter lumen).
	While Goyal teaches sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance [Paragraph 0031], Goyal does not teach wherein a distal end of the first electrode is aligned with a distal end of the second electrode, the sensor is a drug sensor, the first and second electrodes are in communication with each other through the soft tissue of the patient between the first and second electrodes, and the drug sensor detects whether extravasation of a drug has occurred from the blood vessel into the soft tissue of the patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance. 
	Goyal further teaches the catheter system of Fig. 6 may have a first electrode (Fig. 6; 218) coupled to the catheter lumen (via intervening structure) and a second electrode (Fig. 6; 602B) coupled to the catheter lumen, wherein the first and second electrodes are in communication with each other through the soft tissue of the patient between the first and second electrodes [Paragraph 0053].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goyal to have the first and second electrodes be in communication with each other through the soft tissue of the patient, as taught by a different embodiment of Goyal. Doing so would be well-known in the art, as there is the capability to have two electrodes communicate with each other. Additionally, doing so would have allowed for a further detection of electrical characteristics between different electrodes of the catheter system [Paragraphs 0052-0053]. Further, Goyal teaches that “the above-described examples (or one or more aspects thereof) may be used in combination with each other. Other embodiments can be used, such as by on of ordinary skill in the art upon reviewing the above description) [Paragraph 0139].
	However, modified Goyal still does not teach wherein a distal end of the first electrode is aligned with a distal end of the second electrode, the sensor is a drug sensor, and the drug sensor detects whether extravasation of a drug has occurred from the blood vessel into the soft tissue of the patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance. 
	Kucklick teaches a catheter system (as shown in Fig. 10) comprising: 
	a catheter (Fig. 10; 4);
	a drug sensor [Paragraph 0032], wherein the drug sensor detects whether extravasation of a drug has occurred from a blood vessel into a soft tissue of a patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance [Paragraph 0032].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Goyal to explicitly be a drug sensor, and wherein the drug sensor detects whether extravasation of a drug has occurred from the blood vessel into the soft tissue of the patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance, as taught by Kucklick. Kucklick teaches that it is well known to have a drug sensor detect whether extravasation of a drug has occurred from the blood vessel into the soft tissue of the patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance. Additionally, as Goyal teaches sensing a characteristic associated with the soft tissue of the patient, if extravasation of a drug were to occur in the catheter system of Goyal, the sensor would detect said extravasation, whether said sensor is explicitly titled a “drug sensor” or not (i.e., “drug sensor” is functional language), as the extravasation of the drug would change the sensed characteristic associated with soft tissue.
	However, Goyal in view of Kucklick still fails to teach wherein a distal end of the first electrode is aligned with a distal end of the second electrode.
Leeflang teaches a catheter system (as shown in Fig. 6) comprising:
a catheter (Fig. 6; 210), the catheter comprising:
	a catheter lumen (Fig. 6; 242, 244) comprising:
a proximal end (Fig. 6, end opposite to 214);
a distal end (Fig. 6; 214);
an inner lumen surface (Fig. 6; 218a); and
an outer lumen surface (Fig. 6; outer surface of 242); and
a first electrode (Fig. 6; 238) coupled to the catheter lumen; and
a second electrode (Fig. 6; 232 parallel across inner lumen surface from the first electrode) coupled to the catheter lumen, wherein a distal end of the first electrode is aligned with a distal end of the second electrode (as shown in Fig. 6); and
	electronics [Paragraph 0071] in communication with the first and second electrodes coupled to the catheter lumen [Paragraph 0071].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goyal in view of Kucklick to have a distal end of the first electrode is aligned with a distal end of the second electrode, as taught by Leeflang. Doing so would be a well-known configuration in the art, as taught by Leeflang.
Conclusion
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783